IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 84 EAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
RICK HUGHES,                                  :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.